DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-4, 6-13, 15-18, 20, 21 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations “emitting a jet intercepted exclusively by a first portion of a trailing edge of said wing, wherein angles with orientation alpha3 are defined by a vector following a direction of the jet and by a vector following a tangent at a point of the first portion of the trailing edge and oriented towards the wing tip of said wing, and angles with orientation gamma2 are defined by a vector following the direction of the jet and a vector following a tangent at a point of the trailing edge not belonging to the first portion of the trailing edge and oriented towards the wing tip of the wing.” The claim further describes the angle of alpha3 is less than the angle gamma2. Angle gamma2 is applied to the outer section or tip of the wing. Accordingly behind the exhaust jet the trailing edge is angled at alpha3 and the section of the wing outboard of the exhaust jet is at an angle gamma2. With angle alpha3, as measured CCW from the jet, less than gamm2. Criticality for the angles between these wing sections is a reduction in noise during flight. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642